Case 4:17-cv-13921-LVP-EAS ECF No. 77, PageID.1522 Filed 11/02/20 Page 1 of 22




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

IUOE LOCAL 324 RETIREMENT TRUST
FUND, ET AL.,

                     Plaintiffs,                     Civil Case No. 17-13921
                                                     Honorable Linda V. Parker
v.

LGC GLOBAL FM, LLC (f/k/a Lakeshore
Rickman JV, LLC) and AVINASH RACHMALE,

               Defendants.
_____________________________________/

   OPINION AND ORDER GRANTING PLAINTIFFS’ MOTION FOR
  LEAVE TO FILE AN AMENDED WITNESS LIST (ECF NO. 64) AND
 DENYING DEFENDANTS’ MOTIONS IN LIMINE (ECF NO. 65) AND TO
     EXTEND TIME TO FILE MOTION IN LIMINE (ECF NO. 73)

        This is an action to recover fringe benefit contributions allegedly owed to

Plaintiffs, which are pension and welfare benefit trust funds established and

administered pursuant to Section 302 of the Labor Management Relations Act of

1947, as amended, 29 U.S.C. § 186, and the Employee Retirement Income Security

Act of 1974, 29 U.S.C. § 1001 et seq. The matter is presently before the Court to

address the following motions:

      Plaintiffs’ Motion for Leave to File an Amended Witness List (ECF No. 64);
      Defendants’ Motion in Limine (ECF No. 65); and
      Defendants’ Motion to Extend Time to File Motion in Limine (ECF No. 73).
Case 4:17-cv-13921-LVP-EAS ECF No. 77, PageID.1523 Filed 11/02/20 Page 2 of 22




                                   Background

      On December 5, 2017, Plaintiffs initiated this lawsuit against LGC Global,

FM, LLC (“LGC”) and Avinash Rachmale (“Mr. Rachmale”) (collectively

“Defendants”). (See ECF No. 1.) Plaintiffs claim that LGC owes unpaid

contributions to the funds pursuant to a collective bargaining agreement (“CBA”).

This CBA covered work that LGC’s operating engineers performed at a number of

Detroit Public Schools (“DPS”) pursuant to LGC’s contract to perform operations

management at the schools. Plaintiffs seek to hold Mr. Rachmale personally liable

for the unpaid contributions as an ERISA fiduciary.

      Defendants initially did not respond to Plaintiffs’ Complaint and clerk’s

entries of default were entered against them on January 25, 2018. (ECF Nos. 8, 9.)

Only after Plaintiffs filed a motion for default judgment on February 23, 2018

(ECF No. 12), did counsel for Defendants enter an appearance (ECF No. 14). The

parties then stipulated to the withdrawal of Plaintiffs’ motion for default judgment

and the clerk’s entries of default were vacated. (ECF No. 16.)

      The Court thereafter conducted an initial scheduling conference and entered

its first scheduling order in this matter. (ECF No. 20.) The scheduling order was

then amended two times upon the parties’ requests (ECF Nos. 24, 29), with the

Second Amended Scheduling Order setting an October 18, 2018 deadline for

witness lists and a December 12, 2018 discovery deadline. Plaintiffs and

                                          2
Case 4:17-cv-13921-LVP-EAS ECF No. 77, PageID.1524 Filed 11/02/20 Page 3 of 22




Defendants filed their witness lists on July 19 and 20, 2018, respectively. (ECF

Nos. 25, 26.)

      Approximately one month after the discovery deadline, on January 11, 2019,

Plaintiffs filed a motion to file an amended complaint. (ECF No. 34.) The purpose

of the amendment was to add a count of “liability as a single employer” against

Defendants. (Id. at Pg ID 173.)

      Specifically, Plaintiffs maintain that LGC and Tiskono and Associate, LLC

(“Tiskono”) are alter ego/single employers and that Defendants therefore owe

contributions for certain work Tiskono performed at DPS pursuant to a subcontract

with LGC. Plaintiffs indicated in their motion to amend that operating engineers

working for LGC were transferred to Tiskono in January 2016, to perform the

exact work they previously had been doing for LGC at DPS. (Id. ¶ 7.) Plaintiffs

further stated that the employees remained on Tiskono’s payroll until at least

December 31, 2016, and that during this period, LGC gave Tiskono the money

needed to cover its payroll for those employees. (Id. ¶¶ 8, 9.) Plaintiffs claim that

LGC made decisions for Tiskono and controlled its management, and that Tiskono

had no operating engineers before this point. (Id. ¶ 10.)

      In seeking to amend their Complaint, Plaintiffs represented that they would

not need additional discovery to pursue their amended claim but that they would

not object if Defendants needed a period of discovery as a result of the amendment.

                                          3
Case 4:17-cv-13921-LVP-EAS ECF No. 77, PageID.1525 Filed 11/02/20 Page 4 of 22




(Id. ¶ 25.) On the same date that they filed their motion to amend, Plaintiffs

requested an emergency extension of the dispositive motion deadline, which had

passed a month earlier. (ECF No. 33.)

      On January 11, 2019, the Court granted Plaintiffs’ motion to extend the

dispositive motion deadline and Plaintiffs filed a motion for partial summary

judgment on February 11, 2019. (ECF No. 36.) In their motion, Plaintiffs sought

inter alia a judgment against Defendants for the amounts set forth in audit reports

for the periods October 2015 to January 2016 and April through June 2018, which

were attached as exhibits to the motion. Plaintiffs also asked the Court to order

LGC to open its books and records for Plaintiffs to conduct an audit to determine

the amount of unpaid contributions due to Plaintiffs for all unaudited periods

beginning January 2016. (Id. at Pg ID 271.) In response to Plaintiffs’ motion,

Defendants asked for time to conduct discovery under Federal Rule of Civil

Procedure 56(d) with respect to the audit reports attached to Plaintiffs’ motion, as

Defendants had not previously received those reports. (ECF No. 50 at Pg ID 394.)

      In the interim, the deadline for Defendants to respond to Plaintiffs’ motion to

file an amended complaint passed without Defendants responding to the motion.

On April 15, 2019, the Court granted Plaintiffs’ motion and Plaintiffs filed their

Amended Complaint on April 19, 2019. (ECF No. 43.) In an Answer to the

Amended Complaint filed May 3, 2019, Defendants denied Plaintiffs’ allegations

                                          4
Case 4:17-cv-13921-LVP-EAS ECF No. 77, PageID.1526 Filed 11/02/20 Page 5 of 22




concerning LGC’s relationship with Tiskono and Tiskono’s operating engineers.

(ECF No. 44 at Pg ID 755-67.)

      On September 27, 2019, the Court filed an opinion and order granting in part

and denying in part Plaintiffs’ motion for partial summary judgment. (ECF No.

50.) Over Defendants’ objection, the Court granted Plaintiffs’ request to conduct

additional audits. (Id. at Pg ID 900-01.) The Court also extended discovery for an

additional thirty days, but only to allow Defendants to pursue specific discovery

related to the results of the audits attached to Plaintiffs’ motion and for the parties

to determine whether any of the amounts reflected in those reports as being due

were among the contributions LGC paid pursuant to a March 2017 settlement

agreement between the National Labor Relations Board and LGC, Tiskono, and

other entities. (Id. at 901.) On October 7, 2019, the parties submitted, and the

Court signed, a stipulated order extending this limited discovery an additional

thirty days. (ECF No. 53.)

      On December 6, 2019, the Court entered a Third Amended Scheduling

Order, setting a final pretrial conference for March 25, 2020, and a trial date of

April 14, 2020. (ECF No. 55.) A week later, on December 13, 2019, Plaintiffs

filed a motion for limited scope discovery. (ECF No. 56.) Plaintiffs sought

additional discovery to address Defendants’ contention that they are not liable

under the CBA for Tiskono’s failure to pay the required fringe benefit

                                           5
Case 4:17-cv-13921-LVP-EAS ECF No. 77, PageID.1527 Filed 11/02/20 Page 6 of 22




contributions. (Id. ¶ 13.) The Court denied Plaintiffs’ motion on January 30, 2020,

finding no good cause for Plaintiffs’ delay in seeking the additional discovery.

(ECF No. 63.) The Court relied on the fact that Plaintiffs deposed Tiskono’s

owner, Tiskono Crawford, on December 28, 2018, at which time they would have

been aware of at least a potential alter ego issue concerning LGC and Tiskono. (Id.

at Pg ID 1021-22.)

      Within days of the Court’s decision, Plaintiffs filed their pending motion to

amend their witness list to add Mr. Crawford as a witness. (ECF No. 64.) The

motion has been fully briefed. (ECF Nos. 66, 70.) Defendants have filed a motion

in limine asking the Court to preclude Plaintiffs from using the NLRB Settlement

Agreement as evidence that LGC and Tiskono are alter-egos, or that LGC is liable

for the amounts claimed in this action. (ECF No. 65.) This motion has been fully

briefed, as well. (ECF Nos. 68, 69.) Defendants also seek an extension of the

deadline for filing motions in limine so that they may move to preclude Plaintiffs

from offering at trial an audit of Tiskono, dated February 6, 2020. (ECF No. 73.)

The proposed motion in limine is attached to Defendants’ motion to extend time.

(ECF No. 73-2.) Full briefing has been completed with respect to Defendants’

request to extend the motion in limine deadline. (ECF Nos. 74, 75.)




                                         6
Case 4:17-cv-13921-LVP-EAS ECF No. 77, PageID.1528 Filed 11/02/20 Page 7 of 22




      Due to the COVID-19 pandemic, the Court has adjourned the previously

scheduled final pretrial conference and trial dates in this matter. New dates have

not been set. However, those dates most likely will be several months from now.

             Plaintiffs’ Motion for Leave to File an Amended Witness List

                                  The Parties’ Arguments

      Plaintiffs seek leave to file an amended witness list, to add Mr. Crawford as

a witness. Plaintiffs deposed Mr. Crawford on December 28, 2018. They contend

that his testimony is relevant to their alter-ego/single employer claim and that

Defendants will not suffer prejudice if Plaintiffs are allowed to call Mr. Crawford

as a witness because he was deposed and Defendants had adequate notice of his

involvement in this matter. Plaintiffs also point out that their initial witness list

identified “[a]ny and all witnesses whose names and relevance are obtained

through discovery of this matter[,]” “[a]ny and all rebuttal witnesses[,]” and

“reserve[d] the right to amend [their witness list] as this matter progresses.” (See

Pls.’ Witness List ¶¶ 16-17, 19, ECF No. 25 at Pg ID 118.)

      Defendants respond that Plaintiffs have not established good cause for their

delay in seeking to add Mr. Crawford as a witness and point out that this is not the

first time Plaintiffs have failed to act diligently in this action. Defendants also

claim that they will suffer prejudice if Plaintiffs are allowed to now add Mr.

Crawford as a witness.

                                            7
Case 4:17-cv-13921-LVP-EAS ECF No. 77, PageID.1529 Filed 11/02/20 Page 8 of 22




      Plaintiffs reply that they are only seeking “to specifically identify one of

Defendants’ subcontractors who was initially included on both parties’ witness

lists by category.” Plaintiffs contend that good cause is met if the party acted

diligently in attempting to meet the scheduling order and the opposing party will

not suffer prejudice. Plaintiffs maintain that they “were diligent in attempting to

complete discovery within the deadlines. However, Defendants failed to disclose

critical facts which prevented Plaintiffs from ascertaining the relevance of [Mr.]

Crawford.”

      Both sides focus on the “good cause” standard in Federal Rule of Civil

Procedure 16 when making their arguments.

                               Applicable Law and Analysis

      To decide Plaintiffs’ motion, however, the Court must consider the interplay

of Federal Rules of Civil Procedure 16 and 37, as well as Eastern District of

Michigan Local Rule 16.2. The Court finds Rule 37 and Local Rule 16.2 more

applicable to the relief Plaintiffs seek.

      Rule 16 of the Federal Rules of Civil Procedure provides that “[a] schedule

may be modified only for good cause and with the judge’s consent.” Fed. R. Civ.

16(b)(4) (emphasis added). “The primary measure of Rule 16’s ‘good cause’

standard is the moving party’s diligence in attempting to meet the case

management order’s requirements.” Inge v. Rock Fin. Corp., 281 F.3d 613, 625

                                            8
Case 4:17-cv-13921-LVP-EAS ECF No. 77, PageID.1530 Filed 11/02/20 Page 9 of 22




(6th Cir. 2002) (quotation marks and citations omitted). Possible prejudice to the

opposing party also is relevant. Id. (citation omitted).

      Were Plaintiffs seeking only to extend the deadline to amend their witness

list, the Court would have to deny their motion as they have not acted diligently.

Plaintiffs deposed Mr. Crawford well over a year before they filed their pending

motion. As Plaintiffs represented in their previous motion to amend their

complaint, his testimony alerted them to the alleged alter ego/single employer

relationship between LGC and Tiskono. What Plaintiffs actually are seeking in

their motion, however, is leave to call Mr. Crawford as a witness at trial, even

though he was not on their timely filed witness list.

      Eastern District of Michigan Local Rule 16.2 provides, in relevant part:

“Except as permitted by the Court for good cause a party may not list a witness [in

a final pretrial order] unless the witness was included on a witness list submitted

under a prior order or has been deposed.” E.D. Mich. LR 16.2(b)(8) (emphasis

added). Thus, pursuant to this rule, a witness may be included in a final pretrial

order, even if not listed on a previously filed witness list, if the Court finds good

cause or the witness was deposed.1 Rule 37 of the Federal Rules of Civil

Procedure provides that when a party fails to disclose a witness, “the party is not



1
 While Defendants complain that Plaintiffs deposed Mr. Crawford after the
discovery deadline, they never objected to the deposition previously.
                                         9
Case 4:17-cv-13921-LVP-EAS ECF No. 77, PageID.1531 Filed 11/02/20 Page 10 of 22




 allowed to use that information or witness to supply evidence on a motion, at a

 hearing, or at a trial, unless the failure was substantially justified or is harmless.”

 Fed. R. Civ. P. 37(c)(1) (emphasis added). Courts consider the following factors to

 determine whether a failure to disclose is substantially justified or harmless:

       (1) the surprise to the party against whom the evidence would be
       offered; (2) the ability of that party to cure the surprise; (3) the extent
       to which allowing the evidence would disrupt the trial; (4) the
       importance of the evidence; and (5) the non-disclosing party’s
       explanation for its failure to disclose the evidence.

 Howe v. City of Akron, 801 F.3d 718, 748 (6th Cir. 2015) (citations omitted).

 While Plaintiffs’ previous nondisclosure may not be “substantially justified,” the

 Court finds it to be “harmless.”

       First, Plaintiffs’ desire to call Mr. Crawford as a witness cannot be a surprise

 to Defendants. Plaintiffs referred at length to Mr. Crawford’s deposition testimony

 to support the amendment of its pleadings to add an alter ego/single employer

 claim. Second, in light of the continuing pandemic, it will be several months

 before this matter is likely to go to trial. Thus, to the extent there is any surprise,

 Defendants can cure it by seeking leave of court to take whatever additional

 discovery they find necessary. For the same reason, allowing Mr. Crawford to

 testify will not disrupt the trial. Fourth, the evidence appears crucial to Plaintiffs’

 alter ego/single employer claim. Finally, while Plaintiffs offer no explanation for

 their failure to identify Mr. Crawford as a witness earlier, the cause appears more

                                            10
Case 4:17-cv-13921-LVP-EAS ECF No. 77, PageID.1532 Filed 11/02/20 Page 11 of 22




 likely to be the result of negligence or oversight rather than “underhanded

 gamesmanship.” See Howe, 801 F.3d at 749.

       For these reasons, the Court will permit Plaintiffs to include Mr. Crawford in

 their list of witnesses. If Defendants require additional discovery as a result of this

 decision, they shall seek a stipulation from Plaintiffs to do so and, if Plaintiffs fail

 to concur, inform the Court via motion within fourteen (14) days.

                                Defendants’ Motion in Limine

                                   The parties’ arguments

       Defendants’ motion in limine concerns the NLRB Settlement Agreement.

 Defendants indicate they may offer the agreement at trial to set off any amounts

 found to be due to Plaintiff by the amounts LGC has paid and is obligated to pay

 under it. Defendants, however, want to preclude Plaintiffs from using the NLRB

 Settlement Agreement at trial as evidence of any substantive admission by LGC—

 such as that LGC and Tiskono are alter-egos or that LGC is liable for the amounts

 claimed in the lawsuit.

       Plaintiffs respond that Federal Rule of Evidence 408 prohibits Defendants

 from using the settlement agreement for the purpose Defendants propose.

 Plaintiffs nevertheless indicate that they have no opposition to Defendants

 introducing the agreement at trial provided Plaintiffs may offer it for their intended

 purposes.

                                            11
Case 4:17-cv-13921-LVP-EAS ECF No. 77, PageID.1533 Filed 11/02/20 Page 12 of 22




       Plaintiffs also argue that while Rule 408 may preclude them from using the

 NLRB Settlement Agreement “as absolute evidence of the liability of LGC in this

 matter,” they may use it “as evidence of the relationship between LGC and

 Tiskono.” (Resp. Br. at 6, ECF No. 68 at Pg ID 1161.) Plaintiffs contend that

 allowing them to introduce the agreement for this purpose does not undermine the

 public policy that Rule 408 is intended to serve: encouraging the compromise and

 settlement of disputes. Lastly, Plaintiffs claim that Rule 408 permits the use of a

 settlement agreement to prove witness bias or prejudice, as well as credibility.

 According to Plaintiffs, they should be able to use the NLRB Settlement

 Agreement—which they believe provides evidence of the alter-ego relationship

 between LGC and Tiskono—to discredit LGC’s potential argument “that Mr.

 Crawford’s testimony is biased because he wants to pin all of his liability on

 LGC.” (Resp. at 10, ECF No. 68 at Pg ID 1165.) Plaintiffs maintain that the

 settlement agreement would discredit this argument “because LGC is already

 paying a substantial portion of Tiskono’s potential liability, therefore he has no

 reason to be biased against LGC.” (Id.)

                                Applicable Law & Analysis

       Federal Rule of Evidence 408 reads:

              (a) Prohibited Uses. Evidence of the following is not
              admissible--on behalf of any party--either to prove or
              disprove the validity or amount of a disputed claim or to
              impeach by a prior inconsistent statement or a
                                           12
Case 4:17-cv-13921-LVP-EAS ECF No. 77, PageID.1534 Filed 11/02/20 Page 13 of 22




              contradiction:

              (1) furnishing, promising, or offering--or accepting,
              promising to accept, or offering to accept--a valuable
              consideration in compromising or attempting to
              compromise the claim; and

              (2) conduct or a statement made during compromise
              negotiations about the claim--except when offered in a
              criminal case and when the negotiations related to a
              claim by a public office in the exercise of its regulatory,
              investigative, or enforcement authority.

              (b) Exceptions. The court may admit this evidence for
              another purpose, such as proving a witness’s bias or
              prejudice, negating a contention of undue delay, or
              proving an effort to obstruct a criminal investigation or
              prosecution.

 “This prohibition applies equally to settlement agreements between a defendant

 and a third party and between a plaintiff and a third-party.” Portugues-Santana v.

 Rekomdiv Int’l, 657 F.3d 56, 63 (1st Cir. 2011) (citing McInnis v. A.M.F., Inc., 765

 F.2d 240, 246 (1st Cir. 1985); McHann v. Firestone Tire & Rubber Co., 713 F.2d

 161, 166 (5th Cir. 1983)); see also Banker v. Nighswander, Martin & Mitchell, 37

 F.3d 866, 872 (2d Cir. 1994) (noting that the plaintiff could not rely upon his

 settlement amount with third parties when calculating malpractice damages against

 his former attorney because they are inadmissible under Rule 408).

       Defendants’ reason for offering the settlement agreement during trial—to

 offset the amount due to Plaintiffs—is expressly prohibited by Rule 408.

 Portugues-Santana, 657 F.3d at 63 (citing McHann, 713 F.2d at 165-66). Rule
                                           13
Case 4:17-cv-13921-LVP-EAS ECF No. 77, PageID.1535 Filed 11/02/20 Page 14 of 22




 408 bars settlement agreements to prove “the amount of a claim that was disputed

 as to validity or amount ….” Fed. R. Evid. 408(1) (emphasis added). Thus in

 McHann, the Fifth Circuit vacated a jury verdict, concluding that the district court

 erred in allowing a settlement agreement into evidence, which was offered to offset

 the amount due to the plaintiff. 713 F.2d at 166. Relying on McHann, the First

 Circuit in Portugues-Santana held that the district court did not err in precluding

 the defendants at trial from introducing evidence of a settlement agreement

 between the plaintiff and a third party to support arguments in favor of reducing

 the damages award. Portugues-Santana, 657 F.3d at 63. The cases cited by

 Defendants do not undermine these holdings.

       In In re Enron Corporation Securities, Derivative & ERISA Litigation, 623

 F. Supp. 2d 798 (S.D. Tex. 2009), the court applied Texas law, not federal law, to

 decide whether the settlement agreement was discoverable and admissible. Id. at

 839. In re MSTG, Inc., 675 F.3d 1337 (Fed. Cir. 2012), addressed only whether a

 settlement negotiations privilege exists to prevent the production of negotiation

 documents. Id. Finally, the court concluded that the settlement agreements were

 admissible in Westchester Specialty Insurance Services, Inc. v. U.S. Fire Insurance

 Company, 119 F.3d 1505 (11th Cir. 1997), but only because of a factual dispute

 regarding the terms of the agreements. Id. at 1512-13 (“The settlement agreements

 were not offered for the impermissible purpose of proving the invalidity of a claim

                                          14
Case 4:17-cv-13921-LVP-EAS ECF No. 77, PageID.1536 Filed 11/02/20 Page 15 of 22




 or its amount, but rather for the permissible purpose of resolving a factual dispute

 about the meaning of the settlement agreements’ terms.”). Notably, in Westchester

 Specialty, the Eleventh Circuit indicated that, “to avoid any possible prejudice”

 from the introduction of a settlement agreement, commentators recommend “a

 bifurcated trial, with the liability and damages aspects of the case split[.]” Id. at

 1512 n.14 (citations omitted).

       This recommendation is consistent with what the First and Fifth Circuits

 have described to be the proper procedure for offsetting damages by the amount

 paid pursuant to a previous settlement. Portugues-Santana, 657 F.3d at 63

 (quoting McHann, 713 F.3d at 166 & n.10) (“Instead of allowing the settlement

 into evidence, the court should have examined the settlement agreement itself and

 ‘deduct[ed] the amount that McHann ha[d] already received from any

 judgment.’”).

       Rule 408 also prohibits Plaintiffs from introducing the NLRB Settlement

 Agreement into evidence for the purposes they state. There is no real difference

 between Plaintiffs’ claimed reason for introducing the agreement—providing

 evidence of the relationship between LGC and Tiskono—and “the validity” of

 Plaintiffs’ claim that Tiskono is an alter-ego of LGC. Rule 408 does allow the

 admission of a settlement “for []other purpose[s], such as proving a witness’s bias

 or prejudice[.]” Fed. R. Evid. 408. However, Plaintiffs do not seek to use the

                                            15
Case 4:17-cv-13921-LVP-EAS ECF No. 77, PageID.1537 Filed 11/02/20 Page 16 of 22




 settlement agreement to show Mr. Crawford’s bias or prejudice; rather, they hope

 the agreement will bolster his credibility. The Court need not decide whether

 bolstering the credibility of a witness falls within Rule 408(b)’s exceptions, as it

 cannot be accomplished through Plaintiffs’ proposed method.

       Plaintiffs explain how they intend to use the NLRB Settlement Agreement to

 bolster Mr. Crawford’s credibility:

              … Mr. Crawford’s testimony provides evidence of the
              alter-ego relationship between Tiskono and LGC. LGC
              may argue that Mr. Crawford’s testimony is biased
              because he wants to pin all of his liability on LGC.
              Allowing Plaintiffs to introduce the NLRB settlement
              would discredit this argument, because LGC is already
              paying a substantial portion of Tiskono’s potential
              liability, therefore he has no reason to be biased against
              LGC.

 (Resp. at 10, ECF No. 68 at Pg ID 1165.) As Defendants point out in reply,

 however, the agreement does not show that LGC is paying Tiskono’s liability.

 Rather, under the agreement, Tiskono and LGC assumed joint and several liability

 for the assessed amounts. (See Reply at 5 n.5, ECF No. 69 at Pg ID 1189; see also

 Settlement Agreement at 2, ECF No. 68-1 at Pg ID 1170.)

       For these reasons, the Court concludes that Rule 408 precludes Plaintiffs and

 Defendants from introducing the Settlement Agreement for their proffered reasons.

 To the extent Defendants are found liable for fringe benefits contributions, they




                                           16
Case 4:17-cv-13921-LVP-EAS ECF No. 77, PageID.1538 Filed 11/02/20 Page 17 of 22




 may then argue to the Court why the damages found at trial should be offset by any

 amounts paid under the agreement.

          Defendants’ Motion to Extend Time to File a Motion in Limine

                                  Parties’ Arguments

         In a Third Amended Scheduling Order, entered December 6, 2019, the Court

 set a February 7, 2020 deadline for the parties to file motions in limine. (ECF No.

 55.) In a motion filed March 30, 2020, Defendants request an extension of that

 deadline so they may file a motion in limine to exclude an audit report Defendants

 disclosed to Defendants on February 6, 2020. (Mot., ECF No. 73.) The audit is of

 Tiskono’s records, which Plaintiffs represent was completed only on February 6,

 2020.

         Defendants maintain that this was the first time they learned about the

 Tiskono audit and that “Plaintiffs never before identified damages relating to

 Tiskono ….” (Id. ¶ 9, Pg ID 1364.) Plaintiffs respond that they previously

 produced a March 21, 2019 audit of Tiskono (see id. ¶ 9, Pg ID 1482; see also

 Audit, ECF No. 56-3 at Pg ID 960-70), and that “it is disingenuous for Defendants

 to argue that they were unaware of damages sought for th[e] time period [when

 Tiskono was acting as an alter-ego of LGC] …” (Resp. ¶ 11, ECF No. 74 at Pg ID

 1483). According to Plaintiffs, the February 6, 2020 audit report is a revision of

 the March 2019 report. (Id. ¶ 5, Pg ID 1482.) The revision corrected an error

                                           17
Case 4:17-cv-13921-LVP-EAS ECF No. 77, PageID.1539 Filed 11/02/20 Page 18 of 22




 regarding the billing of healthcare contributions, which had been made by

 Plaintiffs’ auditor, Wayne Kless, and were discovered during Mr. Kless’

 November 26, 2019 deposition. (Resp. Br. at 5, ECF No. 74 at Pg ID 1489.)

       Plaintiffs contend that Defendants cannot establish “good cause” for failing

 to file their motion in limine earlier. Plaintiffs further argue that it would be futile

 to allow Defendants to file their proposed motion in limine, as Defendants have

 known for some time that Plaintiffs are seeking unpaid contributions from Tiskono

 and had prepared an audit calculating those damages.

                                 Applicable Law & Analysis

       Even if Defendants’ failure to timely file their motion in limine is excusable

 under the applicable standard,2 the motion is futile. Defendants argue in their

 proposed motion in limine that Plaintiffs never supplemented their initial



 2
   In their briefs, the parties each cite Federal Rules of Civil Procedure 6(b) and
 16(b)(4), apparently uncertain themselves as to which rule applies to Defendants’
 request to extend time to file their motion in limine. Yet these rules provide
 varying standards when a party is seeking to act after the time to do so has expired,
 as is the case here. See Fed. R. Civ. P. 6(b) (allowing for an extension of time
 upon the showing of “excusable neglect” where the motion is filed after the period
 expired); Fed. R. Civ. P. 16(b)(4) (allowing for a modification of the scheduling
 order “for good cause and with the judge’s consent.”). “Excusable neglect” is “a
 somewhat elastic concept” and includes “inadvertence, mistake, or carelessness, as
 well as … intervening circumstances beyond the party’s control.” Pioneer Inv.
 Servs. Co. v. Brunswick Assoc. Ltd. P’ship, 507 U.S. 380, 388, 392 (1993) (internal
 quotation marks and citation omitted). As set forth earlier in this decision, “good
 cause” is measured primarily by “the moving party’s diligence in attempting to
 meet [the deadline].” Inge, 281 F.3d at 625.
                                             18
Case 4:17-cv-13921-LVP-EAS ECF No. 77, PageID.1540 Filed 11/02/20 Page 19 of 22




 disclosures to provide Defendants with the basis for their damages calculations

 related to Tiskono, as required under Federal Rule of Civil Procedure 26. As a

 sanction for Plaintiffs’ failure to comply with Rule 26, Defendants maintain that

 the Tiskono audit should be excluded from evidence pursuant to Federal Rule of

 Civil Procedure 37.

       Rule 26 requires parties to provide initial disclosures, Fed. R. Civ. P.

 26(a)(1), and to supplement those disclosures pursuant to Rule 26(e), Fed. R. Civ.

 P. 26(a)(2)(E). Rule 26(e) reads in relevant part:

              (1) In General. A party who has made a disclosure under
              Rule 26(a)--or who has responded to an interrogatory,
              request for production, or request for admission--must
              supplement or correct its disclosure or response:
              (A) in a timely manner if the party learns that in some
              material respect the disclosure or response is incomplete
              or incorrect, and if the additional or corrective
              information has not otherwise been made known to the
              other parties during the discovery process or in writing;
              or
              (B) as ordered by the court.

 Fed. R. Civ. P. 26(e) (emphasis added). According to the plain language of Rule

 26(e), a party need not supplement its Rule 26(a) disclosures if the information has

 “otherwise been made known to the other parties during the discovery process or in

 writing ….” Fed. R. Civ. P. 26(e)(1)(A).




                                          19
Case 4:17-cv-13921-LVP-EAS ECF No. 77, PageID.1541 Filed 11/02/20 Page 20 of 22




       In their briefs, Defendants never dispute Plaintiffs’ assertion that the March

 21, 2019 Tiskono audit report was previously produced to Defendants.3 Plaintiffs

 explain that the February 6, 2020 audit report simply corrected the errors in the

 audit identified during the auditor’s November 26, 2019 deposition. The revised

 audit report was provided to Defendants in writing. Plaintiffs, therefore, were not

 required to supplement their Rule 26(a) disclosures to identify it. However, even if

 Plaintiffs were obligated to supplement their Rule 26(a) disclosures with the March

 21, 2019 and/or February 6, 2020 audit reports, precluding Plaintiffs from using

 those documents at trial is not a proper sanction.

       Rule 37 provides that “[i]f a party fails to provide information or identify a

 witness as required by Rule 26(a) or (e), the party is not allowed to use that

 information or witness to supply evidence on a motion, at a hearing, or at a trial,

 unless the failure was substantially justified or is harmless.” Fed. R. Civ. P.

 37(c)(1). Plaintiffs were substantially justified in failing to provide the revised

 Tiskono audit report to Defendants prior to February 6, 2020. The audit was only

 completed on that date. Moreover, any failure by Defendants to timely provide the

 Tiskono audit reports to Defendants is harmless.




 3
   Interestingly, Defendants completely ignore the March 21, 2019 Tiskono audit
 report in their briefs.
                                          20
Case 4:17-cv-13921-LVP-EAS ECF No. 77, PageID.1542 Filed 11/02/20 Page 21 of 22




       Defendants have been well aware for some time that Plaintiffs are seeking

 fringe contributions for work performed by LGC’s covered employees as well as

 Tiskono’s employees under an alter-ego/single employer theory. Defendants also

 were aware, at least as of November 25, 2019, that Plaintiffs’ auditor had

 performed an audit of Tiskono. (Kless Dep. at 45, ECF No. 74-1 at Pg ID 1508.)

 The audit also was attached as an exhibit to a December 13, 2019 motion filed by

 Plaintiffs. (Audit, ECF No. 56-3.) Moreover, the stipulated order this Court

 entered on March 23, 2018, setting aside the clerk’s entries of default against

 Defendants, specifically required Defendants to produce records “from all entities

 (LGC Global FM, LLC, Lakeshore Rickman JV, LLC, Tiskono & Associates, LL,

 and Covenant Cleaning Services, LLC)” to conduct an audit for the period January

 2015 through the present ….” (Stip. Order at 2, ECF No. 16 at Pg ID 92 (emphasis

 added).)

       For these reasons, the Court concludes that Defendants’ proposed motion in

 limine to exclude the Tiskono audit report is futile. Therefore, the Court is

 denying Defendants’ motion to extend time to file the motion in limine.

       Accordingly,

       IT IS ORDERED that Plaintiffs’ Motion for Leave to File an Amended

 Witness List (ECF No. 64) is GRANTED;




                                          21
Case 4:17-cv-13921-LVP-EAS ECF No. 77, PageID.1543 Filed 11/02/20 Page 22 of 22




       IT IS FURTHER ORDERED that Defendants’ Motion in Limine

 regarding the NLRB settlement (ECF No. 65) is DENIED;

       IT IS FURTHER ORDERED that Defendants’ Motion to Extend Time to

 File Motion in Limine (ECF No. 73) is DENIED.

       IT IS SO ORDERED.
                                           s/ Linda V. Parker
                                           LINDA V. PARKER
                                           U.S. DISTRICT JUDGE


  Dated: November 2, 2020




                                      22
